

116 HR 6734 IH: Eco-Tourism Vessel Equity and Relief Act of 2020
U.S. House of Representatives
2020-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



V116th CONGRESS2d SessionH. R. 6734IN THE HOUSE OF REPRESENTATIVESMay 5, 2020Mr. Young introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo deem the vessel M/V LISERON to be less than 100 gross tons, as measured under chapter 145 of title 46, United States Code, and for other purposes.1.Short titleThis Act may be cited as the Eco-Tourism Vessel Equity and Relief Act of 2020.2.Vessel M/V LISERON(a)In generalThe Secretary of Homeland Security shall prescribe a tonnage measurement as a small passenger vessel as defined in section 2101 of title 46, United States Code, for the M/V LISERON (United States official number 971339) for purposes of applying the optional regulatory measurement under section 14305 and under chapter 145 of that title.(b)ApplicabilitySubsection (a) shall not apply on any date on which the length of the vessel exceeds its length on the date of enactment of this Act. 